internal_revenue_service number release date index number ------------------------------------ ----------------------------------------------------------- ------------------------------------------ ---------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-146234-07 date date legend trust ----------------------------------------------------------------------------------------------- ----------- ------------------------------------------- trust a ------------------------------------------------------------------------------------------------ ------- -------------------------- trust b ------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- a --------------------------------------------- b ---------------------- --------------------------------------------- d1 d2 d3 state judgment ------------------------------------------------------------ ----------------------- ----------------------- ---------------------- -------------- plr-146234-07 order ------------------------------------------------------------------------------------------------ ---------- -- --- a b dear -------------------- - this letter responds to a letter dated date submitted on behalf of trust by trust’s authorized representative requesting rulings concerning the division of trust into two separate trusts trust a and trust b established under the laws of state trust a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code according to the information submitted on d1 a and b a husband and wife article of trust provides the following in each taxable_year of trust the trustee shall pay to a and b in equal shares during their lifetimes a unitrust_amount equal to the lesser_of a the trust income for the taxable_year as defined in sec_643 of the code and the regulations thereunder and b a percent of the net fair_market_value of the trust assets valued as of the first business_day of such taxable_year of the trust the unitrust_amount for any year shall also include any amount of the trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as a percent of the net fair_market_value of the trust assets on the valuation_date upon the death of the first of a and b to die the survivor shall be entitled to the entire unitrust_amount trust provides further that upon the death of the survivor of a and b the trustee shall distribute all of the principal and income of the trust other than any amount due either of a and b or their estates under the trust agreement to any one or more charitable organizations that at the time income or principal is to be distributed to it is described in each of sec_170 sec_170 sec_2055 and sec_2522 of the code on d2 a and b divorced under judgment under the terms of order dated d3 trust’s assets will be divided in equal shares to trust a and trust b both of which are intended to qualify as charitable_remainder unitrusts under sec_664 a is the initial non-charitable beneficiary of trust a and b is the initial non-charitable beneficiary of trust b during his lifetime a will possess and retain the sole power to designate the plr-146234-07 charitable_remainder beneficiary or beneficiaries of trust a during her lifetime b will possess and retain the sole power to designate the charitable_remainder beneficiary or beneficiaries of trust b a is the successor non-charitable beneficiary of trust b if he survives b and b is the successor non-charitable beneficiary of trust a if she survives a upon the death of the survivor of a and b the remainder of trust a will pass to the named charitable_beneficiary or beneficiaries of trust a and the remainder of trust b will pass to the named charitable_beneficiary or beneficiaries of trust b except the following modifications the terms of trust a and trust b will remain the same as the terms of trust if the trustee of trust a shall cease to act as trustee then its successor shall be such one or more independent trustees or corporate trustees as a shall appoint with respect to trust a if the trustee of trust b shall cease to act as trustee then its successor shall be such one or more independent trustees or corporate trustees as b shall appoint with respect to trust b if no such designation is made within b days of a vacancy then a majority of the then living adult issue of the former marriage of a and b may designate a successor independent_trustee or corporate trustee a shall retain the removal power with respect to trust a but shall relinquish any removal power a may otherwise have over trust b b shall retain the removal power with respect to trust b but shall relinquish any removal power a may otherwise have over trust a a shall retain the right to appoint a successor independent_trustee or corporate trustee to replace any trustee of trust a who resigns or is so removed and b shall retain the right to appoint a successor independent_trustee or corporate trustee to replace any trustee of trust b who resigns or is so removed a’s power to remove and replace an independent_trustee shall only apply to trust a and b’s power to remove and replace an independent_trustee shall only apply to trust b a may only designate in a writing delivered to the trustee of trust a which qualified charity or qualified charities a selects for trust a b may only designate in a writing delivered to the trustee of trust b which qualified charity or qualified charities b selects for trust b upon the death of either a or b the survivor shall have no right to change the designation of the qualified charity for the trust of the deceased for the designation to be effective the designation need only be signed by a with respect to trust a and the designation need only be signed by b with respect to trust b sec_664 provides generally that a charitable_remainder_unitrust shall be plr-146234-07 ruling exempt from federal_income_tax sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year - a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the net trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts division of trust into trust a and trust b did not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_664 provides that notwithstanding the provisions of sec_664 therefore based solely on the facts and the representations submitted the sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in plr-146234-07 sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 here each of a and b currently receive sec_50 percent of annual trust payments in an amount equal to the lesser_of i the trust income for the year or ii a percent of the net fair_market_value of the trust assets and have the right to designate the charitable_remainder beneficiaries under the proposed transaction trust will be divided pro_rata into two equal charitable_remainder unitrusts trust a and trust b with of each asset going to trust a and of each asset going to trust b a will be the unitrust_amount beneficiary of trust a and will have the sole right to designate the charitable_remainder beneficiaries of trust a and b will be the unitrust_amount beneficiary of trust b and have the sole right to designate the charitable_remainder beneficiaries of trust b a and b each will receive payments in an amount equal to the lesser_of i the trust income from his or her respective trust for the year or ii a percent of the net fair_market_value of his or her respective trust accordingly it is our conclusion that the division of the assets in trust and the distribution of those assets to trust a and trust b will be equal in_kind and extent and will not give rise to gain_or_loss under sec_61 and sec_1001 thus the division of trust will not result in taxable_income to trust trust a_trust b or the beneficiaries ruling plr-146234-07 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person see also sec_1_1223-1 sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if the property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer therefore based on the information provided and the representations made trust a and trust b determine their basis in the assets by reference to the basis of the assets in the hands of trust under sec_1015 or b and the holding periods of the assets held by trust a and trust b include the period for which the assets were held by trust except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code we express no opinion on whether trust otherwise qualified as a charitable_remainder_trust under sec_664 or whether trust a and trust b each otherwise qualify as charitable_remainder trusts under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-146234-07 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely s audrey w ellis senior counsel branch office of associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes enclosures cc
